DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 7/2/21, the following is a final office action. Claims 4 and 12-
20 are cancelled. Claims 1-3, 5-11, and 21-30 are pending in this application and are rejected as follows.
Prosecution has been re-opened.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was
made.

Claims 1-3, 5-7, 21, 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed
(US 9082103 B2), and further in view of Haga et al, (US 10328874), and further in view of Herz (US
20150346722 A1).

As per claim 1, Breed discloses:
determining, by the device, compliance with the first rule based on comparing sensory information from
a sensor about the first cargo and the rule information, (Brief Summary Text - BSTX (19): Another
method for monitoring assets in accordance with the invention includes providing on each asset, an
onboard sensor system that obtains data about presence of contents in an interior of the asset, and a
communication system coupled to the sensor system and configured to link to a communications
network encompassing an area of travel of the container. The method also includes wirelessly
transmitting from each asset, using the communication system when linked to the communications
network, the contents-presence data, receiving, at a data processing and storage facility, the contents-
presence data that has been transmitted from the assets via the communication system of each of the
assets, and receiving, at the data processing and storage facility, expected contents of each asset. Then,
the expected contents of each asset are compared with the contents-presence data of the respective
asset to determine any discrepancies); and

performing, by the device, an action in response to the determining compliance with the first and
second rules, (Brief Summary Text - BSTX (19): and when a discrepancy is found to be present, the asset
is intercepted and when a discrepancy is found not to be present, continued travel of the asset is
permitted).

Breed does not disclose determining, by a device comprising a processor, rule information indicative of a
first rule governing a first cargo in a vehicle and a second rule governing a second cargo in
second vehicle, wherein the second rule indicates that the first vehicle and the second vehicle are to
maintain a minimum separation distance from one another; or determining, by the device, compliance with the second rule based on the first cargo and the second cargo and a measured distance between
the first vehicle and the second vehicle;
However, Haga et al discloses in claim 1. An anomaly handling method used in one or a plurality of
electronic control units (ECUs) installed in one vehicle, the anomaly handling method comprising:
receiving an anomaly detection notification transmitted from a device installed in another vehicle, the
anomaly detection notification being issued when an unauthorized frame is detected in an onboard
network which is installed in the other vehicle, wherein the anomaly detection notification includes (i)
level information indicating one of a plurality of levels and (ii) a location of the other vehicle:
selecting an anomaly handling process from a plurality of predetermined anomaly handling processes in
accordance with the one of the plurality of levels indicated by the level information; executing the
selected anomaly handling process; obtaining a location of the one vehicle: determining whether a
distance between the location of the other vehicle and the location of the one vehicle is within a
predetermined range or not; when the distance is within the predetermined range, changing the level
information by referring to level change condition in which a plurality of rules to change level
information is defined, each of the plurality of rules corresponding to each of predetermined distance
ranges between the other vehicle and the one vehicle, and transmitting changed anomaly detection
information to other vehicle; and when the distance is not within the predetermined range, not
transmitting the received anomaly detection information to the other vehicle, wherein the plurality of
rules includes (i) a first rule indicating that a current level included in the level information is maintained
when the distance is shorter than a first predetermined distance, (ii) a second rule indicating that the
current level is decremented by one level when the distance is longer than or equal to the first
predetermined distance and shorter than a second predetermined distance, and (iii) a third rule indicating that the current level is decremented by two levels when the distance is longer than or equal
to the second predetermined distance and shorter than a third predetermined distance.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the
above limitations as taught by Haga et al in the systems of Breed, since the claimed invention is merely a
combination of old elements, and in the combination each element merely would have performed
the same function as it did separately, and one of ordinary skill in the art would have recognized that
the results of the combination were predictable.

Breed does not disclose wherein each of the first and second vehicles has a respective type that is one of
the three types, and wherein each of the first and second rules is determined according to
the respective types of the first and second vehicles, based on the rule information for the respective
types, wherein the rule information comprises information for at least three types of vehicles, the three
types of vehicles being land-based vehicles, air-based vehicles and water-based vehicles.
However, Herz discloses a system in which rules are established in order to separate vehicles within an
acceptable distance as shown in: [0204] “The Personal Geofence is a defined 3D sphere around
individual UVs which is not allowed to overlap with another UVs individual geofence. Any command by a
RDP(s) to bring UVs close enough to violate this rule will result in the OCS 103 overriding their
commands and separating the vehicles to an acceptable distance. UV1 and UV#M in the figure show the
closest proximity two UVs may be allowed before Override Command 209 prevents a collision”; Herz
also discloses different rules that are set for different types of vehicles, where the different types of
vehicles include land, air and water vehicles as shown in: TABLE-US-00002 TABLE 1Unmanned Vehicle
Each event will have UVs uniquely identified in the OCS 103. There will (UV) 102 Type be a unique code associated to each UV that represent type of UV land, air, surface water, or submersible UV Type and
specific to the individual UV. Unmanned Aerial Vehicles (UAV) 301 may be Multi-rotor Aerial Vehicles
305, Fixed Wing 306, or Aerial Animal Based Robotic Vehicles 307. Unmanned Ground Based Vehicles
302 may be Track Mounted Ground Vehicles 308, Wheel Based Ground Vehicles 309 (e.g., street race
cars, off-road trucks, buggy, trucks, or "monster" trucks), Multi-pod Vehicles 310 or Humanoid Robotic
Vehicles 311. Unmanned Surface Water Vehicles 303 can include Fixed Hull or Inflatable Hull Surface
Water Vehicles 312. Unmanned Underwater Vehicles 304 can include Fixed Shell Underwater Vehicles
313 or Underwater Animal Based Robotic Vehicles 314. UV 102 to PARDE To participate in an authorized
PARDE, the OCS 103 must have an Association acceptable UV 102 to PARDE binding. VARC 101 to RDP
Can be pre-set or configured real-time that sets the rules and protocols for and/or RDCP 106 how the
UV 102 responds to RDP and/or RDCP controls according to Profile Pairing configuration settings.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the
above limitations as taught by Herz in the systems of Breed, since the claimed invention is merely a
combination of old elements, and in the combination each element merely would have performed
the same function as it did separately, and one of ordinary skill in the art would have recognized that
the results of the combination were predictable.

As per claims 2, 26, Breed discloses:
wherein the rule information is associated with a policy specifying an illegality associated with the
second cargo, (Description Paragraph - DETX (296): The wakeup sensor 495 initiates the interior sensor
system 481 to perform the analysis of the contents in the interior of the container, e.g., send waves into
the interior, receive waves and then process the received waves. If motion in the interior of the container is not detected at 496, then the interior sensor system 481 may be designed to continue to
monitor the interior of the container, for example, by periodically re-sending waves into the interior of
the container. If motion is detected at 496, then a signal is sent at 497 to a monitoring facility via the
communication system 485 and which includes the location of the container 480 obtained from the
location determining system 486 or by the ID for a permanently fixed container or other asset, structure
or storage facility. In this manner, if the motion is determined to deviate from the expected handling of
the container 480, appropriate law enforcement personnel can be summoned to investigate).
As per claims 3, 27, Breed discloses: wherein the performing the action comprises transmitting an alert
signal to an agency device, (Description Paragraph - DETX (296): The wakeup sensor 495 initiates the
interior sensor system 481 to perform the analysis of the contents in the interior of the container, e.g.,
send waves into the interior, receive waves and then process the received waves. If motion in
the interior of the container is not detected at 496, then the interior sensor system 481 may be
designed to continue to monitor the interior of the container, for example, by periodically re-sending
waves into the interior of the container. If motion is detected at 496, then a signal is sent at 497 toa
monitoring facility via the communication system 485 and which includes the location of the container
480 obtained from the location determining system 486 or by the ID for a permanently fixed container
or other asset, structure or storage facility. In this manner, if the motion is determined to deviate from
the expected handling of the container 480, appropriate law enforcement personnel can be
summoned to investigate).

As per claim 5, Breed discloses:
wherein the first vehicle comprises an autonomous vehicle, (Description Paragraph - DETX (121): The
inventor has represented that SAW gyroscopes of the type described in capability of achieving accuracies approaching about 3 degrees per hour. This high accuracy permits use of such gyroscopes in an inertial measuring unit (IMU) that can be used with accurate vehicle navigation systems and autonomous vehicle control based on differential GPS corrections.).

As per claim 6, Breed discloses:
wherein the autonomous vehicle comprises a train, (Description Paragraph - DETX (327): When sensors
are placed on each cargo item 498, the sensors are coupled to the communication system 485 and
the location determining system 486 using wires or wirelessly or a combination of both. If needed, a
peer-to-peer and/or a mesh network can be integrated into the asset, i.e., the frame thereof, to enable
all sensors on cargo items 498 arranged in the interior of the asset to communicate with
the communication system 485. This would most likely be applicable for large ships, trains and
airplanes.).

As per claim 7, Breed discloses:
wherein the autonomous vehicle comprises an airplane, (Description Paragraph - DETX (327): When
sensors are placed on each cargo item 498, the sensors are coupled to the communication system
485 and the location determining system 486 using wires or wirelessly or a combination of both. If
needed, a peer-to-peer and/or a mesh network can be integrated into the asset, i.e., the frame thereof,
to enable all sensors on cargo items 498 arranged in the interior of the asset to communicate with the
communication system 485. This would most likely be applicable for large ships, trains and airplanes).

As per claim 21, Breed discloses:
wherein the agency device is associated with an identity of a law enforcement agency based on
determining compliance with the first and second rules, (Description Paragraph - DETX (296): The
wakeup sensor 495 initiates the interior sensor system 481 to perform the analysis of the contents in
the interior of the container, e.g., send waves into the interior, receive waves and then process
the received waves. If motion in the interior of the container is not detected at 496, then the interior
sensor system 481 may be designed to continue to monitor the interior of the container, for example,
by periodically re-sending waves into the interior of the container. If motion is detected at 496, then
a signal is sent at 497 to a monitoring facility via the communication system 485 and which includes
the location of the container 480 obtained from the location determining system 486 or by the ID for
a permanently fixed container or other asset, structure or storage facility. In this manner, if the motion
is determined to deviate from the expected handling of the container 480, appropriate law
enforcement personnel can be summoned to investigate).

As per claim 25, this claim recites features similar to those disclosed above in the rejection of
independent claim 1, and is therefore rejected for similar reasons.

As per claim 28, Breed discloses:
wherein the first vehicle comprises a smart vehicle, ((Description Paragraph - DETX (121): The inventor
has represented that SAW gyroscopes of the type described in WO 00/79217A2 have the capability of
achieving accuracies approaching about 3 degrees per hour. This high accuracy permits use of such
gyroscopes in an inertial measuring unit (IMU) that can be used with accurate vehicle
navigation systems and autonomous vehicle control based on differential GPS corrections.).

As per claim 29, this claim recites features similar to those disclosed above in the rejection of
independent claim 1, and is therefore rejected for similar reasons.

As per claim 30, Breed discloses:
wherein the first vehicle and the second vehicle are communicatively coupled to one another,
(Description Paragraph - DETX (315): Although satellite communication is preferred, communication
using cell phones and infrastructure devices placed at appropriate locations along roadways are also
possible. Eventually there will be a network linking all vehicles on the highways in a peer-to-peer
arrangement (perhaps using Bluetooth, IEEE 802.11 (WI-FI), Wi-Mobile or other local, mesh or ad-hoc
network) at which time information relative to container contents etc. can be communicated to the
Internet or elsewhere through this peer-to-peer network.)

Claims 8-11, 22-24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US
9082103 B2), and further in view of Haga et al (US 10328874), and further in view of Herz (US
20150346722 A1), and further in view of Breed et al (US 20060208169 Al).

As per claim 8, Breed does not disclose the following, however, Breed et al discloses: further comprising:
performing, by the device, an authentication to validate accuracy of the sensory information about the
first cargo, ([2709] An identification number can accompany each transmission from each tire sensor
and can also be used to validate that the transmitting sensor is in fact located on the subject vehicle. In
traffic situations, it is possible to obtain a signal from the tire of an adjacent vehicle. This would
immediately show up as a return from more than five vehicle tires and the system would recognize that
a fault had occurred. The sixth return can be easily eliminated, however, since it could contain an identification number that is different from those that have heretofore been returned frequently to the
vehicle system or based on a comparison of the signals sensed by the different antennas. Thus, when
the vehicle tire is changed or tires are rotated, the system will validate a particular return signal as
originating from the tire-monitoring sensor located on the subject vehicle.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the
above limitations as taught by Breed et al in the systems of Breed, since the claimed invention is
merely a combination of old elements, and in the combination each element merely would have
performed the same function as it did separately, and one of ordinary skill in the art would have
recognized that the results of the combination were predictable.

As per claim 9, Breed discloses:
generating, by the device, inspection information based on the sensor performing an inspection of the
first cargo in the vehicle at defined time periods, (Description Paragraph - DETX (332): The pertinent
information relative to a container can be stored on a tag that is associated and physically connected to
the container. This tag may be of the type that can be interrogated remotely to retrieve its contents.
Such a tag, for example, could contain information as to when and where the container was most
recently opened and the contents of the container. Thus, as containers enter a port, their tags can each
be interrogated to determine their expected contents and also to give a warning for those containers
that should be inspected more thoroughly. In most cases, the tag information will not reside on the
container but in fact will be on a computer file accessible by those who have an authorization
to interrogate the file. Thus, the container need only have a unique identification number that cannot easily be destroyed, changed or otherwise tampered with. These can be visual and painted on
the outside of the container or an RFID, barcode or other object identification system can be used.
Again, the tags can be based on passive SAW technology to give greater range or could contain a battery
or ultracapacitor for even greater range. The tag can be in a sleep mode until receiving a wakeup call
to further conserve battery power.).

As per claim 10, Breed does not disclose the following, however, Breed et al discloses: wherein the
performing the action comprises transmitting a notification to a manufacturer of a component of the
first vehicle regarding a state of the component, ([2643] In FIG. 137, a schematic of a vehicle
with several components and several sensors is shown in their approximate locations on a vehicle along
with a total vehicle diagnostic system in accordance with the invention utilizing a diagnostic module
in accordance with the invention. A flow diagram of information passing from the various sensors shown
in FIG. 137 onto the vehicle data bus and thereby into the diagnostic device in accordance with
the invention is shown in FIG. 138 along with outputs to a display for notifying the driver and to the
vehicle cellular phone, or other communication device, for notifying the dealer, vehicle manufacturer or
other entity concerned with the failure of a component in the vehicle. If the vehicle is operating on a
smart highway, for example, the pending component failure information may also be communicated to
a highway control system and/or to other vehicles in the vicinity so that an orderly exiting of the vehicle
from the smart highway can be facilitated. FIG. 138 also contains the names of the sensors
shown numbered on FIG. 137.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the
above limitations as taught by Breed et al in the systems of Breed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have
performed the same function as it did separately, and one of ordinary skill in the art would have
recognized that the results of the combination were predictable.

As per claim 11, Breed does not disclose the following, however, Breed et al discloses:
performing, by the device, a predictive analysis to generate a recommendation for update of the rule
information indicative of the first rule and based on the sensory information, ([2393] The system
generally used in the instant invention, therefore, for the determination of the presence of a rear facing
child seat, an occupant, or an empty seat is the artificial neural network or a neural-fuzzy system. In this
case, the network operates on the returned signals from a CCD or CMOS array as sensed by transducers
49, 50, 51 and 54 in FIG. 8D, for example. For the case of the front passenger seat, for example, through
a training session, the system is taught to differentiate between the three cases. This is done by
conducting a large number of experiments where available child seats are placed in numerous positions
and orientations on the front passenger seat of the vehicle.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the
above limitations as taught by Breed et al in the systems of Breed, since the claimed invention is merely
a combination of old elements, and in the combination each element merely would have performed the
same function as it did separately, and one of ordinary skill in the art would have recognized that
the results of the combination were predictable.

As per claim 22, Breed discloses:
transmitting, by the device via a network device of a network, the inspection information to a data store
located remote from the sensor, (Description Paragraph - DETX (332): The pertinent information relative
to a container can be stored on a tag that is associated and physically connected to the container. This
tag may be of the type that can be interrogated remotely to retrieve its contents. Such a tag, for
example, could contain information as to when and where the container was most recently opened and
the contents of the container. Thus, as containers enter a port, their tags can each be interrogated to
determine their expected contents and also to give a warning for those containers that should be
inspected more thoroughly. In most cases, the tag information will not reside on the container but in
fact will be on a computer file accessible by those who have an authorization to interrogate the file.
Thus, the container need only have a unique identification number that cannot easily be destroyed,
changed or otherwise tampered with. These can be visual and painted on the outside of the container or
an RFID, barcode or other object identification system can be used. Again, the tags can be based on
passive SAW technology to give greater range or could contain a battery or ultracapacitor for even
greater range. The tag can be in a sleep mode until receiving a wakeup call to further conserve battery
power.).

As per claim 23, Breed discloses:
facilitating, by the device, populating the data store with the inspection information, (Description
Paragraph - DETX (332): The pertinent information relative to a container can be stored on a tag that is
associated and physically connected to the container. This tag may be of the type that can be
interrogated remotely to retrieve its contents. Such a tag, for example, could contain information as to
when and where the container was most recently opened and the contents of the container. Thus, as
containers enter a port, their tags can each be interrogated to determine their expected contents and
also to give a warning for those containers that should be inspected more thoroughly. In most cases, the tag information will not reside on the container but in fact will be on a computer file accessible by those
who have an authorization to interrogate the file. Thus, the container need only have a unique
identification number that cannot easily be destroyed, changed or otherwise tampered with. These can
be visual and painted on the outside of the container or an RFID, barcode or other object identification
system can be used. Again, the tags can be based on passive SAW technology to give greater range or
could contain a battery or ultracapacitor for even greater range. The tag can be in a sleep mode until
receiving a wakeup call to further conserve battery power.).

As per claim 24, Breed discloses:
providing, by the device, the recommendation to a compliance device configured to store the rule
information for an associated update of the rule information.
Breed et al discloses ([2394] Once the network is determined, it is possible to examine the result to
determine, from the algorithm created by the neural network software, the rules that were finally
arrived at by the trial and error training technique. In that case, the rules can then be programmed into
a microprocessor. Alternately, a neural computer can be used to implement the neural network directly.
In either case, the implementation can be carried out by those skilled in the art of pattern recognition
using neural networks. If a microprocessor is used, a memory device is also required to store the data
from the analog to digital converters which digitize the data from the receiving transducers. On the
other hand, if a neural network computer is used, the analog signal can be fed directly from the
transducers to the neural network input nodes and an intermediate memory is not required. Memory of
some type is needed to store the computer programs in the case of the microprocessor system and if the neural computer is used for more than one task, a memory is needed to store the network specific
values associated with each task.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the
above limitations as taught by Breed et al in the systems of Breed, since the claimed invention is
merely a combination of old elements, and in the combination each element merely would have
performed the same function as it did separately, and one of ordinary skill in the art would have
recognized that the results of the combination were predictable.

Prior Art Cited But Not Used
The following is prior art that is related to the present invention, but not used in the rejection:
HARAYAMA (US 20160334238 Al)
Droz ET AL US 20140236414 A11 [
Pringle ET AL US 20130179383 A1
Haran US 20110287721 Al
Taguchi US 20090271084
JIANG(CN 104129377)
Wahler et al (US 20150319248 A1)

Response to Arguments
Applicant's arguments filed 7/2/21 have been fully considered but they are not persuasive.
	Applicant argues that Office Action admits that neither Breed nor Haga, alone nor in combination, teach, disclose or suggest the elements of claims 1-3, 5-7, 21 and 25-30, and that Herz fails to cure these deficiencies, alone or in combination with the other cited references.  Applicant specifically argues that:  
“Herz may disclose a virtual and augmented reality cockpit and operational control system including an architecture for a multimodal, multiplatform switching unmanned vehicle (UV), Herz may also disclose that the UVs may be aerial, ground, surface water, underwater and/or hybrid UVs, and Herz may disclose that a unique code is associated with each UV that represents type of UV land, air, surface water, or submersible UV. However, none of the cited references, alone or in combination, teach, disclose or suggest the elements recited as “determining . . . rule information indicative of a first rule governing a first cargo in a first vehicle and a second rule governing a second cargo in a second vehicle, ... wherein the rule information comprises information for at least three types of vehicles, the three types of vehicles being”
However, Examiner respectfully disagrees.  Upon re-evaluation of the Herz reference, Examiner has found that although Herz discloses unique codes associated with each UV that represents type of UV land, air, surface water…, Herz also discloses that configuration may be…based on VARC to UV Pairing, and rules are set based on how the UV responds to…VARC 101 controls according to configuration settings.  In this case, examiner interprets that since rules are based on virtual augmented reality cockpit (VARC) controls according to configuration settings, it is suggested that the unique codes associated with each type of UV are also associated with these rules since the configuration may be based on the pairing between the VARC and the UV, where pairing obviously involves the ID of the UV. (See Herz:  TABLE-US-00003 TABLE 2:  Each PARDE type may have its own VARC 101 centric settings and constraints. Unmanned Vehicle Each event will have UVs uniquely identified in the OCS 103. There will (UV) 102 Type be a unique code associated to each UV that represent type of UV land, air, surface water, or submersible UV Type and specific to the individual UV…Configuration may be manual or automatic based on VARC to UV Pairing…Sets the rules and protocols for and/or RDCP 106 how the UV 102 responds to RDP and/or RDCP controls according to Profile Pairing configuration settings…Sets the rules and protocols for 102 Pairing how the UV 102 responds to VARC 101 controls according to configuration settings”).
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
August 20, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628